           Case 2:19-bk-50765                        Doc 20          Filed 03/14/19 Entered 03/14/19 13:12:46             Desc Main
                                                                     Document     Page 1 of 7




                                                               United States Bankruptcy Court
                                                                      Southern District of Ohio
 In re      The SmarTV Company LLC                                                                        Case No.   2:19-bk-50765
                                                                                  Debtor(s)               Chapter    7




                                VERIFICATION OF CREDITOR MATRIX - AMENDED


I, the Former Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       March 14, 2019                                            /s/ John J. Brannelly
                                                                       John J. Brannelly/Former Manager
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
    Case 2:19-bk-50765   Doc 20   Filed 03/14/19 Entered 03/14/19 13:12:46   Desc Main
                                  Document     Page 2 of 7

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          Albert, James
                          2785 Goldenstrand Dr
                          Hilliard, OH 43026

                          Bell, Lynn A
                          1829 Argyle Dr
                          Columbus, OH 43219

                          Carr, Geoffrey
                          410 Sunbury Meadows Dr.
                          Sunbury, OH 43074

                          Carr, Ryan
                          528 Raccoon Lane
                          Sunbury, OH 43074

                          Chapman, Christopher
                          670 Sunbury Meadows Dr
                          Sunbury, OH 43074

                          Chapman, Jonathan
                          7370 Mirliton Court
                          Galena, OH 43021

                          Chitrala, Dinesh
                          8058 Willow Brk Crossing
                          Blacklick, OH 43004

                          Daily, Evan P
                          1658 Parkgate Road
                          Columbus, OH 43229
                          Danser, Andrew
                          964 Saffron Dr
                          Sunbury, OH 43074

                          David Miller
                          c/o Gregory R. Mansell
                          1457 S. High St
                          Columbus, OH 43207

                          Deluca, Candice
                          6705 Meadow Creek Dr., #206
                          Columbus, OH 43235

                          Dill, Jonathan
                          9052 Kingsley Dr.
                          Reynoldsburg, OH 43068

                          Eichensehr, Eric
                          6671 Plumb Rd
                          Galena, OH 43021
Case 2:19-bk-50765   Doc 20   Filed 03/14/19 Entered 03/14/19 13:12:46   Desc Main
                              Document     Page 3 of 7


                      Elson, Jason
                      6027 Deansboro Dr
                      Columbus, OH 43081

                      Farrar, Christopher
                      4512 Crompton Dr
                      Upper Arlington, OH 43220

                      Flanagan, Thomas
                      6156 Jolliff St
                      Galloway, OH 43119

                      Flynn, Casey
                      4737 Silvermoss Dr.
                      Sarasota, FL 34243

                      Forsythe, James
                      1560 Deer Crossing Lane
                      Worthington, OH 43085

                      Fraser, Kevin
                      801 Polaris Parkway, #457
                      Columbus, OH 43240

                      Freeland, David
                      2308 Sedgebrook Ct
                      Dublin, OH 43016

                      Freeman, Jarrod
                      832 Thurber Dr W., Apt. 18
                      Columbus, OH 43215
                      Greeley, Timothy
                      2783 Shady Ridge Dr
                      Columbus, OH 43231

                      Green, Jerry
                      18 Downing Drive
                      Zanesville, OH 43701

                      Heffner, Jeanine
                      5754 Privilege Dr
                      Hilliard, OH 43026

                      Hill, Michael T
                      887 Windbourne St
                      Gahanna, OH 43230

                      Hill, Ryan
                      887 Windbourne St
                      Gahanna, OH 43230

                      Infante, Michael
                      210 New Castle Dr.
                      Duncan, SC 29334
Case 2:19-bk-50765   Doc 20   Filed 03/14/19 Entered 03/14/19 13:12:46   Desc Main
                              Document     Page 4 of 7


                      Johnston, Andrew
                      6126 Alice Dr
                      Westerville, OH 43081

                      Keith, Terry H
                      5693 Wena Way
                      Westerville, OH 43081

                      Kirk, Marietta
                      103 S. Terrace Ave
                      Columbus, OH 43204

                      Kobalka, Joseph
                      7581 Bella Dr
                      Columbus, OH 43085

                      Krull, Michael
                      8842 Morris Rd.
                      Hilliard, OH 43026

                      Kustrin, John
                      8590 GoldLeaf Lane
                      Dublin, OH 43016

                      Kyle, M. Elizabeth
                      11180 Coop Lane
                      Thornville, OH 43076

                      Matt Stephey
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      McGuire, John
                      670 Sunbury Meadows Dr
                      Sunbury, OH 43074

                      McMullen, Mark
                      1600 Worthington Park Blvd
                      Westerville, OH 43081

                      McVay, Christopher J
                      539 Braxton Pl W
                      Westerville, OH 43081

                      Merhar, Nora
                      457 East Royal Forest Blvd
                      Columbus, OH 43214

                      Michael Schertzer
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207
Case 2:19-bk-50765   Doc 20   Filed 03/14/19 Entered 03/14/19 13:12:46   Desc Main
                              Document     Page 5 of 7


                      Mokas, Cameron
                      52 Preston Rd
                      Columbus, OH 43209

                      Moore, Matthew
                      2218 Aschinger Blvd
                      Columbus, OH 43212

                      Moorer, Seale
                      2956 Bellflower Lane
                      Naples, FL 34105

                      Ng, Kenneth
                      10028 Madison Walk Ave.
                      Las Vegas, NV 89149

                      Nicholas Dalton
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      Ohlund, Patricia
                      6105 Central Park Dr.
                      Columbus, OH 43231

                      Pierce, Donald S
                      842 Wilcox Rd., Unit 2
                      Poplar Bluff, MO 63901

                      Rice, Toby
                      33 Southview Dr.
                      Sunbury, OH 43074

                      Richard Conley
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207
                      Rund, Dennis
                      312 Basswood Street
                      Delaware, OH 43015

                      Sharon Miller
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      Smith, Jason E
                      3928 Rennes Drive
                      Columbus, OH 43221

                      Swary, William
                      1886 Greenglen Ct.
                      Columbus, OH 43229
Case 2:19-bk-50765   Doc 20   Filed 03/14/19 Entered 03/14/19 13:12:46   Desc Main
                              Document     Page 6 of 7


                      Tammy Tull Oakley
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      Terrance Malone
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      Thomas Leone
                      c/o Gregory R. Mansell
                      1457 S. High St
                      Columbus, OH 43207

                      Thomas, Savannah
                      800 W Maple St.
                      Fayetteville, AR 72701

                      Thompson, David
                      2783 Shady Ridge Dr.
                      Columbus, OH 43231

                      Thompson, Melissa
                      2783 Shady Ridge Dr.
                      Columbus, OH 43231

                      Turner, Jonathan
                      3337 Sunglow Dr.
                      Lewis Center, OH 43035

                      Unthank, David W
                      1404 Saddle Ridge Ln
                      Columbus, OH 43085

                      Virgin, William K
                      482 Melimare Dr.
                      Galena, OH 43021

                      Watts, Howard L
                      5736 Cali Glen Ln
                      Westerville, OH 43082

                      Wilder, Eric
                      174 Aspen Court
                      Delaware, OH 43015

                      Yagdzhiyants, Artur
                      117 Green Mill
                      Blacklick, OH 43004

                      Zedlitz, Thomas J
                      39 Hawthorne Dr.
                      Ashville, OH 43103
Case 2:19-bk-50765   Doc 20   Filed 03/14/19 Entered 03/14/19 13:12:46   Desc Main
                              Document     Page 7 of 7


                      Zupko, Brian
                      1443 Tarragon Dr.
                      Marysville, OH 43040
